461 S.W.2d 602 (1970)
Rudolph G. GUZMAN, Appellant,
v.
The STATE of Texas, Appellee.
No. 43351.
Court of Criminal Appeals of Texas.
December 31, 1970.
*603 Thomas A. Autry, Austin, for appellant.
Bob Smith, Dist. Atty., and Lawrence Wells, Asst. Dist. Atty., Austin, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
The offense is the possession of heroin; the punishment, seventeen (17) years.
Trial was before the court without the intervention of a jury.
Appellant's first ground of error is that the search warrant did not name him. Hernandez v. State, Tex.Cr.App., 437 S.W.2d 831, disposes of this contention adversely to the appellant.
His second ground of error is that since the appellant committed no act which aroused the suspicions of the officers after they entered the house, the officers were without authority to search his person. Johnson v. State, Tex.Cr.App., 440 S.W.2d 308 is authority authorizing the search of the appellant.
It should be noted also that the arresting officer stated that he always searched persons found in a narcotic raid for firearms and that his search of the appellant's pants pocket, in which he found the package of narcotics, was in the course of his frisk for weapons.
Finding no reversible error, the judgment of the trial court is affirmed.